DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The subject matter of the independent claim(s) could either not be found or was not suggested in the prior art of record. The subject matter of independent claim 1 not found or suggested is a y-port with a first fitting to connect to a catheter, a first y-port fluid channel, second y-port fluid channel, with the second y-port channel connecting to a suction and the first y-port is connected to the nozzle of the lavage controller, and the connection between the first y-port fluid channel and the nozzle disables the operative connection between the first fitting and second y-port channel in conjunction with a lavage controlling having two fluid channels and at least one valve to selectively allow flow from the first or second fluid channel (where Millman only teaches the use of two channels, at least one valve, and a nozzle, but not in combination with a port as described above).  The combination of the recited features is the basis for allowability.
The subject matter of independent claim 9 not found or suggested is a removable cap to operatively close the first y-port channel, where the cap is comprised of a locking feature to prevent the removable cap from being disconnected from the first y-port fluid channel of the y-port, The combination of the recited features is the basis for allowability.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E EISENBERG whose telephone number is (571)270-5879.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571) 270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/REBECCA E EISENBERG/Primary Examiner, Art Unit 3783